October 19, 2015


                                                     Valentin Moreno, jr.
                                                     788216, Robertson Unit
Abel Acosta, Clerk                                   12071 FM·3522
Court of Criminal Appeals                            Abilene, Texas 79601
P.O. Box 12308
Capitol Station
Austin, Texas 78711


Re: "Ex parte Valentin Moreno, Jr.,"
     Writ No. 49,474-05
     Cause No. CR-0517-96-F


Dear Mr. Acosta:

Enclosed you will. find the original copies,· of Applicant's Motion for Re-
Consideration of motion for Remand for an Evidentiary Hearing, and ~licant's
Second Request for Judicial Notice. All to be filed in the above referenced
writ, and brought to the attention of the Court, as time permits.


Also enclosed, you will find a self-addressed envelope with postage pre-paid.
Can you please, send me a stampted filed copy of this cover letter, for my
records.

Thank you for your time, attention and assistance.


Respectfully,
                                                       RECEIVED IN
                                                     OOURT or= CRIMINAL APPEALS
                                                           ocr 23 2o1s

cc:file, HCDA
                                            IN THE
                                COURT OF CRIMINAL APPEALS
                                       AUSTIN, TEXAS

Ex parte                                         §

Valentin Moreno, Jr.                             §               WRIT No. 49,474-05

Applicant                                        §

                               APPLICANT'S SECOND REQUEST
                                 FOR JUDICIAL NOTICE


TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS:

        COMES NOW, Valentin Moreno, Jr., "Applicant", ProSe and respectfully files

 Applicant's Second Request for Judicial Notice, in the above referenced cause.

 As good cause for the foregoing, Applicant would show the following:

                                                 I.

        The foregoing pleading, concerning an applicantion for writ of habeas corpus

 that is currently before this Honorable Court. Said Court, posses exclusive          ~


 corpus jursidiction over the parties and all subject-matter(s), therein, pursuant

 to Chapter 11 in the Code of Criminal Procedure Ann. (vernon 2015).

                                              II.

 (A)>    Applicant filed a successive Habeas Corpus Application on June 15, 2015,
          challenging his conviction, for Capital Murder, pursuant to 'new' Article
          11.073, Ex parte Robbinns, 2014 Tex. Crim. App. LEXIS 1900 (TCCA 2014), and
          'actual innocence'; Ex Parte Brooks, 205 s.w.3d 538 (TCCA 2006);      (citing I
         Schlup v. Delo, 513 u.s. 298 (1995).

 (B)>    The attorney repersenting the State, filed the State's Original Answer, on
         July 8, 2015.

 (C)>    The trial court, adopted the State's Proposed "Findings of Fact, Conclusions
         of Law, Recommendation and   Order~',    on July 20, 2015.

 (D)>    Said application was presented to this Honorable Court, on September 2, 2015.


                                            Pa:je     1.
                                       III.

    Through the foregoing, Applicant sincerely pleads for "mercy". The Applicant

is not skilled in the law, thus, pleads for a less strict standard of review. The

Applicant would respectfully ask this Honorable Court, to take Judicial Notice,

that prior to preparing and filing the current writ of habeas corpus, first the

Applicant petitioned the trial court for the assistance of counsel. The essence

behind Applicant's request for assistance of counsel, was so that the new scientific

evidence Applicant had discovered and obtained, be adequately construed, drafted

and argued in a successive writ.

    The Applicant did not and still does not, grasp habeas corpus litigation.

Especially, successive habeas litigation, involving "new" law; Article 11.073

c. Cr. P. On January 6, 2015, Applicant filed his motion, therein, he informed
the trial court, of the scientific evidence he had discovered and obtained and

pleaded for the assistance of counsel. Additionally, in said motion, Applicant

requested a phone-conference hearing, to further support his request for    ~­


However, no phone-conference hearing was held and on April 2, 2015, the trial

court Judge Mario E. Ramirez, Jr., denied the motion for counsel. See; Appendix-

A (attached hereto.).

   Applicant pleads for mercy, in the sense, that if he did not present a certain

issue, argument and/or claim, in the proper manner, that he be given the q±Drtunity

to correct such.

                                        IV.

    The essence of Applicant's habeas claims, are supported with credible scientific

data and the sworn affidavit of Dr. James Aldridge. The entire scientific   ~'

therein, surrounds the science on the human memory and eyewitness identifications.

Applicant respectfully asks this Honorable Court, to take Judicial Notice, of the

the •unanimous• decision by the New Jeresy Supreme Court in (Hernderson v. State


                                      Page 2.
208 N.J. 208). In this case, there was a unique evidentiary hearing, where

numerous forensic psychologists testified, concering the "malleability of the

human memory", "how 'Post-Event Information' can influence and contaminate the

memory", and '-'inistaken eyewitness identification being responsible for 75 p:rCEnt

of wrongful concitions". The overwhelming scientific testimony in this case, goes

to the essence of Applicant's scientific related arguments and contitutional claims.
   :In~part,--   :tlie unanimous New Jersey Supreme Court decision, created certain laws

and mandates, concerning the court's jury charge, in cases involving eyewitness

identifications. Because such issues, as those in this New Jersey case, have not

been considered and decided in Texas, and are present in Applicant's case. The

Applicant respectfully, asks this Honorable Court to take Judicial Notice, of this

New jersey case. The opinion is said case, can be found as Applicant's Exhibit A.l,

attached to his Memorandum in Support of his Applicant for Writ of Habeas Corpus.

    In Applicant's case, the conviction is based on three eyewitness identificat=

ions, given by (Raul Guerrero, Yvonne Gonzalez and Beatrice Trevino), and the

scientific testimony of eyewitness identification expert (Dr. A.J. Alamia). Yvonne

Gonzalez recanted her identification of applicant last year, and now claims she

believes he is innocent. Additionally, a ballistics expert last year, determined her

trial testimony was false. Also last year, a forensic optometry expert, determined

that Gonzalez' identification of applicant's "eyes" only, was blatantly invalid.

Witness Beatrice Trevino recanted and admitted to mistakenly identifying applicant

days after his trial. Additionally, there is scientific evidence that Trevino's

in-court-identification had been influenced and tainted by unduly suggestive post

event information. And, Dr. A.J. Alamia's scientific testimony, that "the human

memory functions like a camera in traumatic event. Has now been determined to have

been misleading and incorrect. Junk'science ..... "

    In a outsell, 75 percent of the evidence presented by the State at trial, and



                                          Page 3.
used to obtain the primary conviction, has been shown to have been misleading

and false.

                                          v.
                                        PRAYER

     WHEREFORE, PREMISES CONSIDERED, Applicant respectfully prays that this

Honorable Court, accepts the foregoing and take Judicial Notice of the issues

presented herein.

     signed on this   jM   day of   (Jc/o6er       I   2015.



                                                  Respectfully Submitted,


                                                       tU~·~Oc
                                                  Valentin Moreno, Jr.,
                                                  Applicant, Pro Se
                                                  788216, Robertson Unit
                                                  12071 FM. 3522
                                                  Abilene, Texas 70601




                                        Page 4.
                                                    VI.
                                               VERIFICATION

I, Valentin Moreno, Jr., hereby declare under the penalty of perjury, that the

contents in the foregoing pleading are true and correct.

    Signed on this    /?8' day      of       tJc;d&er         , 2015.
                                                                        U/~~o_
                                                                        Valentin Moreno, Jr.,
                                                                        Applicant, Pro Se




                                                  VII.
                                         CERTIFICATE OF SERVICE

r, Valentin Moreno, Jr., hereby certify that the original copy of Applicant's
Second Request for Judicial Notice, was sent to the Clerk of the Court of Criminal

Appeals, via   u.s.   lst Class Mail. And, that notice of the same, was given to the

aatorney representing the State.

    done on this   !9-fJ day   of   t:f·'J'1. kc
                                         I
                                                      I   2015.




                                                 Page 5.
A P P E N D I X   A
                                    CAUSE NO.
                                   CR-0517-96-F

EX PARTE                                 §

VALENTIN MOREN01 JR.                     §

APPLICANT/ PRO SE                        §


                              APPLICANT'S MOI'ION FOR
                                   AN A'ITORNEY

TO THE HONORANLE JUDGE OF SAID COURT:
   Comes Now1 Valentin Moreno/ Jr.1 Applicant pro se1 in the above styled

cause and respectfully files Applicant's Motion For Ah Attorney. In   ~rt


there of1 Applicant would present the following:

                                        I.

   Applicant was convicted by a jury of the offense of capital murder/ More

this Honorable Court. Thus1 this Court has jurisdiction over all habeas   ~


matters/ in this case.

                                        II.

   Applicant respectfully asks this Court1_for an attorney/ for the purpose

preparing and presenting a successive writ of habeas corpus. In support of

this motion1 Applicant would cite Tex. Code of Crim. Procd. art. l.05l(d)(3).

Said article states in part1 (d) An eligible indigent defendant is entitled

to have the trial court appoint an attorney to represent him in the following

appellate and postconviction habeas corpus matters: (3) a habeas corpus

proceeding if the court concludes that the interest of justice requires

representation. Applicant would also cite1 Trevino v. Thaler/ 2013 u.s.

Lexis 3980/ Martinez v. Ryan1 132 s.ct. 1309 and Tex. Code of Crim Procd. art.

11.073/ in support thereof.

   Applicant understands the enormous hurdle before/ which is Tex. Code of

Crim. Procd. art. 11.07 § 4(a)(2). Applicant asserts/ that it reqires a


                                    Page 1.
skilled attorney, to be able to effectively litigate in successive habeas

corpus litigation. Thus, in the interest of justice Applicant respectfully

asks this Court for an attorney. It is well acknowledged, that successive

habeas litigation leaves no margin for error, additionally, this Court is

well aware that Applicant is not educated in the law. For Applicant to be

able to effectively prepare and present the newly obtained evidence, that

~Applicant's     conviction was obtained by violating the constitution,

Applicant needs an attorney.

                                      LII-

   In the successive application, Applicant will present forensic   ~logists


that have determined that the testimony the prosecution elicited from Dr.

A.J. Alamia, was misleading and incorrect. The same psychologists, will

also testify that the prosecution contaminated the identification teSOmcny

of prosecution witness Beatrice Trevino, with post-event information.

   Also, forensic specialists in the field of optometry, will testify that

the testimony and eyes identification by prosecution witness Yvonne Gonzales,

was unreliable and misleading.

   Additionally, certified ballistics experts will testify, that the    ~


of prosecution witness Yvonne Gonzales was unreliable, misleading and false.

   Applicant contends, that with the team of experts he has put together,

most of which are assisting him pro bono, he will be able to show   ~bXiacU


violations, (e.g., ineffective assistance and prosecutorial misconduct) that

led to a miscarriage of justice due to the incarceration of someone who is

actually innocent.

                                     IV.
   Applicant respectfully request a phone-conference hearing, to be able to

support the for going motion.

                                   Page 2.
                                    PRAYER

    WHEREFORE, PREMISES CONSIDERED, the Applicant respectfully prays that

this Honorable Court, grant a phone-conference hearing and Applicant's

Motion For An Attorney.



Done on this 22nd day of December, 2014.



                                               Respectfully Submitted,



                                               Valentin Moreno Jr.
                                               788216, Robertson Uri~t
                                               12071 FM. 3522
                                               Abilene, Texas 79601




                                   Page 3.